Citation Nr: 0013721	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to herbicide 
exposure and/or tobacco use during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision which denied service connection 
for COPD, including as secondary to herbicide (Agent Orange) 
exposure.  A September 1998 RO decision denied service 
connection for COPD claimed as due to tobacco use during 
service, and the veteran also appeals that determination.

During the course of this appeal, in a January 1999 decision, 
the RO denied an increase in a 30 percent rating for service-
connected post-traumatic stress disorder (PTSD).  The veteran 
was notified of this decision in January 1999; a notice of 
disagreement was received from the veteran regarding this 
issue in March 1999.  In a December 1999 rating decision, the 
RO granted a temporary total hospitalization rating.  A 
statement of the case was promulgated with respect to the 
issue of entitlement to an increased rating for PTSD in 
December 1999.  The veteran never filed a substantive appeal 
as to this issue, nor is the issue certified for appellate 
review.  Consequently, such issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999); Roy v. Brown, 5 
Vet. App. 554 (1993).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for COPD, including as 
secondary to herbicide exposure and/or tobacco use during 
service.





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for COPD, including as secondary to 
herbicide exposure and/or tobacco use during service.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1966 to August 1968, including service in Vietnam.

A review of his service medical records shows that on medical 
examination performed for enlistment purposes in July 1966, 
the veteran's lungs and chest were listed as normal.  A 
September 1966 chest X-ray study was negative.  A September 
1967 chest X-ray study was negative.  On medical examination 
performed for separation purposes in August 1968, the 
veteran's lungs and chest were listed as normal.  Service 
medical records are negative for a chronic lung disorder.

At an April 1989 VA Agent Orange examination, the veteran's 
only complaints related to disorders of the skin and nails.  
He did not complain of a lung disorder.  A chest X-ray study 
showed that his lungs were clear without evidence of 
pneumonia or edema.  No acute disease was identified.

Private medical records dated in December 1989 from Ogden 
Memorial Hospital reflect that the veteran presented with 
complaints of a severe headache.  On examination, his lungs 
were clear.

In July 1992, the veteran submitted a claim for service 
connection for a skin disorder secondary to exposure to 
herbicides during his service in Vietnam.  By a statement 
dated in October 1992, he asserted that he was exposed to 
herbicides for a period of nine months during his service in 
Vietnam.  He did not complain of a lung disorder.

Post-service medical records are negative for a chronic lung 
disorder until the 1990s.

Private medical records from the Guthrie Medical Group dated 
from February 1991 to June 1996 reflect treatment for a 
variety of conditions.  A February 1993 treatment note shows 
that the veteran complained of a cough with production, a 
high temperature, runny nose, sore throat, and a sinus 
headache; the diagnoses were fever, acute sinusitis, 
pharyngitis, nasal congestion, cough - bronchitis, and 
gastroenteritis.  A December 1995 treatment note shows that 
the veteran reported a recurrent cough since the previous 
April; he said he quit smoking 20 years previously.  The 
pertinent diagnosis was a cough.  Pulmonary function tests 
performed in December 1995 showed mild restrictive pulmonary 
impairment.  A subsequent treatment note dated in December 
1995 shows that the veteran reported that he began smoking in 
Vietnam and quit in 1975.  The only diagnosis was 
gastroesophageal reflux disease.

VA medical records dated from 1997 to 1998 primarily reflect 
treatment for PTSD, and are negative for treatment of a lung 
disorder.  A November 1997 psychiatric nursing admission and 
assessment note shows that the veteran denied current 
respiratory problems.

At an April 1997 Agent Orange examination, the veteran's only 
complaints related to a skin disorder, a psychiatric 
disorder, and fatigue.  He reported that he stopped smoking 
cigarettes in 1976.  On examination of the veteran's chest, 
respiratory movements, percussion, inspiratory breath sounds, 
and expiratory breath sounds were normal.  An April 1997 
chest X-ray study revealed COPD.

In June 1997, the RO received a claim for service connection 
for COPD from the veteran.  The veteran noted that he had 
recently been diagnosed with COPD at a VA Agent Orange 
examination, asserted that he had a chronic cough ever since 
separation from service, and said he did not know the 
etiology of the cough.  He related that he smoked for a 
period of 7 years beginning after military service, but did 
not currently smoke and had not smoked since January 1975.

At a June 1997 VA psychiatric examination, the veteran 
reported that he had extensive combat experience during his 
service in Vietnam, and said that after separation from 
service he was nervous and restless and resorted to heavy 
smoking, and later to drinking alcohol.

In an affidavit dated in December 1997, the veteran's sister 
stated that he did not smoke prior to military service, began 
smoking during service in Vietnam, smoked heavily after 
separation from service, and quit smoking about 20 years ago.

By a statement dated in January 1998, the veteran asserted 
that he was in good health at the time of his entry into 
military service in 1966.  He said he did not recall any 
treatment for a lung condition during his active duty 
service, and was first treated for breathing problems in 
1991.  He said he knew of no other possible cause for his 
current COPD other than his military service in Vietnam, 
which included exposure to Agent Orange.  He also stated that 
he began smoking cigarettes in Vietnam, during service, and 
said he was given free cigarettes at that time and encouraged 
to smoke to relieve stress.  He said he became a very heavy 
smoker, particularly after a friend was killed, and continued 
to smoke for about 8 years.  He said he tried to quit smoking 
several times, but was unable to do so until he began to have 
breathing problems and shortness of breath in about 1975.  He 
asserted that his current lung condition was caused by 
smoking cigarettes, which he began during service.  He 
related that he worked as a postal carrier for many years and 
worked outside for all of that time.

By a statement dated in April 1998, the veteran asserted that 
his current COPD was caused by exposure to herbicides during 
service in Vietnam.

By a statement dated in November 1998, the veteran reiterated 
many of his assertions; he contended that he incurred COPD as 
a result of cigarette smoking which began during active duty 
service, and said it was possible that such condition was 
exacerbated by in-service exposure to Agent Orange.  He said 
he had no respiratory problems prior to service.

VA medical records dated in 1999 primarily reflect treatment 
for PTSD.  An April 1999 chest X-ray study showed COPD with 
no change since a previous examination in 1997.  The veteran 
was treated for cold symptoms in July 1999; the diagnostic 
impression was acute pansinusitis with acute bronchitis.

In a May 2000 written presentation, the veteran's 
representative asserted that the veteran incurred nicotine 
dependence during military service, and contended that a 
recent opinion by the VA General Counsel constituted medical 
evidence linking the veteran's current COPD with service.

II.  Analysis

The veteran claims service connection for COPD which he 
asserts was incurred during military service either as a 
result of herbicide (e.g., Agent Orange) exposure during his 
service in Vietnam, or as a result of tobacco use which began 
in Vietnam.  His representative has asserted that the veteran 
incurred nicotine dependence during military service, and 
that such condition caused him to smoke for many years, which 
led to COPD.  The veteran's statements indicate that he began 
smoking cigarettes during service, and stopped smoking in the 
mid-1970s.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the veteran filed his 
claim before then, and thus consideration may be given to his 
claim under the prior law which permitted service connection 
when nicotine addiction, leading to disability, began in 
service.  38 U.S.C. § 1103; VAOPGCPREC 19-97

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 
Vet. App. 164 (1999).

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's 1966-1968 
active duty are negative for a chronic lung disorder, 
including COPD. 

The first post-service medical evidence relating to a lung 
condition is dated in 1993, many years after service, when 
the veteran was treated for bronchitis, although such 
condition was not noted to be chronic.  The first post-
service medical evidence of a chronic lung disorder is dated 
in 1995, when private pulmonary function tests showed mild 
restrictive pulmonary impairment.  COPD was first diagnosed 
at an April 1997 Agent Orange examination, when a chest X-ray 
study revealed COPD.  An April 1999 VA chest X-ray study also 
showed COPD.

The veteran and his representative have asserted that he 
incurred COPD during his period of active service.  As 
laymen, they are not competent to render an opinion regarding 
diagnosis or etiology and their statements do not serve to 
make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The Agent Orange presumption for service incurrence does not 
apply to the veteran's claim for service connection because 
his current COPD is not among the listed conditions subject 
to the law.  Moreover, a well-grounded claim for service 
connection on a direct basis is not presented as the veteran 
has not submitted any evidence of actual Agent Orange 
exposure plus competent medical evidence linking his current 
COPD with such Agent Orange exposure or other incidents of 
service. McCartt, supra; Brock v. Brown, 10 Vet. App. 155 
(1997); Caluza, supra.

As to the tobacco theory, the veteran has not submitted 
competent medical evidence that he developed a chronic 
addiction to nicotine during service, nor has he submitted 
competent medical evidence linking the current COPD with 
tobacco use, let alone tobacco use during service as opposed 
to tobacco use after service.  Without such competent medical 
evidence, the claim for service connection for COPD based on 
the smoking theory is not well grounded.  Davis v. West, 13 
Vet. App. 178 (1999).

The veteran has not submitted competent medical evidence 
linking the current COPD with service, under any theory, and 
without such evidence, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for COPD, including as secondary to 
herbicide exposure and/or tobacco use in service, is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

